DETAILED ACTION

1.	 Pending claims for reconsideration are claims 1-15. 

Response to Arguments

2.	Applicant's arguments filed 11/22/2021 have been fully considered but are moot in view of grounds of new rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 6-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 7,627,895 B2 to Gifford et al(hereafter referenced as Gifford), in view of WO 2000/054126 A1 to BALACHEFF et al(hereafter referenced as Balacheff).
claim 1, Gifford discloses “a verification software application arranged to interact with other software applications on an electronic device”, (i.e. smart card device containing verification application software [identity provider software information 2 contained inside of Token issuer 4]  to interact with other applications [Authentication password biometric module 5, Personal information store module 8, Trust strength module7 Fig.1/items 4,8,7]), “the electronic device having a processor, a memory and an operating system controlling operation of the verification software application and the other software applications on the processor using arbitrary memory locations”(smart card device [Fig.1] comprising verification application authentication password module and other application modules Token issuer processor, Personal information store module, and Trust strength module, “where the other software applications are enabled to call the verification application to securely determine authenticity of a user of the electronic device”, i.e. application on the smart card device utilized to call supplier to determine authentication (secure hardware containing token issuer, personal information store, trust strength, and authentication modules [Fig.2]) , “wherein the verification software application is further arranged to receive verification data for secure determination of authenticity of the user, (central identity provider has relationships with the suppliers [Fig.2/item 6]), “and provide, upon a call from any of the other software applications and a match between the verification data and a verification reference”, i.e. match between biometric data(smartcard [Fig.1/item 5] also see [Col.3/lines 23-28]), “a trust token to the calling software application”(trust is formed by certification by the central identity provider 2 that the user 1 is trustworthy and therefore the supplier 6 can 40 accept the authentication of user [Col.3/lines 36-41]); “wherein the verification data comprises a biometric sample and the verification reference comprises a biometric reference” (verification data comprising a biometric sample [Fig.1/item 5]) ; “wherein the verification application software is arranged to be paired with at least one of the other software applications by mutually exchanging at least one of an application signature, a cryptographic key or keys, a password, and a shared secret” (The identity provider 2 [module application] will provide authorization to the processor 4 of the smart card 3 along with information 50 concerning trust strength module 7 and the personal information module 8 which are used in identifying the user  for the purposes of issuing a secure token the user can provide a digitally signed token to a supplier 6 to enable/establish/pair a communication channel for services to be provided [Col.3/lines 49-60]).
Gifford does not explicitly disclose “and wherein the provision of the trust token is only performed when the verification software application and the one of the other software applications providing a call to the verification software application are properly paired.”
However, Balacheff in an analogous art discloses “and wherein the provision of the trust token is only performed when the verification software application and the one of the other software applications providing a call to the verification software application are properly paired.” (trusted token device which is separate from the computer entity verifies with computer entity to continue/properly pair/authorize once it is deemed the user is or device is trustworthy Balacheff [pg.3/Col.30-35] see also Balacheff item 804-805).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Balacheff for providing a provisioning system that illustrates a verification software application and other software application for the creation of a trust token and providing a connection/pairing as illustrated in items 804-805 of Balacheff. The teachings of Gifford when implemented with Oberg will allow one of ordinary skill in the art to allow a pairing/connection.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein parameters for generation of the trust token” (trust token generation is created via personal information and trust strength Gifford [Col.3/lines 49-53]), “upon installation of the verification software application on the electronic device, are set and the verification reference is enrolled” (i.e. verification check Balacheff [804] and then installation via request for data from the application Balacheff [805]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein to receive verification data comprises to receive a biometric sample”(biometric characteristics of user Gifford[Col3/lines 32-35]) , the verification reference is a biometric reference and the match between the verification data and the verification reference is performed by a biometric matching mechanism of the verification software application” (biometric scan function Gifford [Fig.1]) ; “and wherein the biometric matching mechanism is arranged to match the biometric sample to the biometric reference” (biometric scan function Gifford[Fig.1]).
 claim 7, Gifford discloses “a method of a verification software application arranged to interact with other software applications on an electronic device” (i.e. smart card device containing verification application software [identity provider software information 2 contained inside of Token issuer 4]  to interact with other applications [Authentication password biometric module 5, Personal information store module 8, Trust strength module7 Fig.1/items 4,8,7]), “the electronic device having a processor“(smart card containing processor [Fig.1]), a memory (personal information store [Fig.2/item 8])  and an operating system controlling operation of the verification software application and the other software applications on the processor using arbitrary memory locations” (i.e. smart card device in connection with a central identity provider  [Col.2/lines 59-64]), “the method comprising: receiving a call, to the verification software application from one of the other software applications, to securely determine authenticity of a user of the electronic device” i.e. application on the smart card device utilized to call supplier to determine authentication (secure hardware containing token issuer, personal information store, trust strength, and authentication modules [Fig.2]); “receiving verification data; authenticating the verification data by matching to a verification reference stored by the verification software application” (the device being used in combination with a reader arranged to derive the user identity, compare user feature data with the user present and issuing a single use token confirming the validity of a transaction certified by the digital signature data [Col.2/lines 14-18]); “providing, upon a match between the verification data and the verification reference, a trust token to the calling software application” i.e. match between biometric data(smartcard [Fig.1/item 5] also see [Col.3/lines 23-28]); “wherein the verification data comprises a biometric sample and the verification reference comprises a biometric reference” (verification data comprising a biometric sample [Fig.1/item 5]), pairing the verification software application with at least one of the other software applications by mutually exchanging at least one of an application signature, a cryptographic key, a password, and a shared secret” (The identity provider 2 [module application] will provide authorization to the processor 4 of the smart card 3 along with information 50 concerning trust strength module 7 and the personal information module 8 which are used in identifying the user  for the purposes of issuing a secure token the user can provide a digitally signed token to a supplier 6 to enable/establish/pair a communication channel for services to be provided [Col.3/lines 49-60]).
Gifford does not explicitly disclose “and wherein the providing of the trust token is only performed when the verification software application and the one of the other software applications providing a call to the verification application are properly paired.”
However, Balacheff in an analogous art discloses “and wherein the providing of the trust token is only performed when the verification software application and the one of the other software applications providing a call to the verification application are properly paired.” (trusted token device which is separate from the computer entity verifies with computer entity to continue/properly pair/authorize once it is deemed the user is or device is trustworthy Balacheff [pg.3/Col.30-35] see also Balacheff item 804-805).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Balacheff for providing a provisioning system that illustrates a verification software application and other software application for the creation of a trust token and providing a connection/pairing as illustrated in items 804-805 of Balacheff. The teachings of Gifford when implemented with Oberg will allow one of ordinary skill in the art to allow a pairing/connection.
Regarding claim 9 in view of claim 7, the references combined disclose “further comprising, upon installation of the verification software application on the electronic device, setting parameters for generation of the trust token” (i.e. verification check Balacheff [804] and then installation via request for data from the application Balacheff [805]); “and enrolling the verification reference” (smartcard proceeds to respond to request for data from application Balacheff [805]).
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the trust token includes or is accompanied by an authenticity indicator”, i.e. trust strength is provided by the identity provider which is accompanied by the token Gifford[Col.3/lines 49-53]) ; wherein the authenticity indicator is based on the estimated false acceptance rate by the matching.” (token issuer uses a value which has a threshold of acceptance Gifford [Col.4/lines 5-14]).
Regarding claim 12 in view of claim 7, the references combined disclose “wherein the receiving of verification data comprises receiving a biometric sample” (verification data comprising a biometric sample Gifford [Fig.1/item 5]), the verification reference is a biometric reference and the matching between the verification data and the verification reference is performed by biometric matching of the biometric sample to the biometric reference” (biometric scan function Gifford [Fig.1]
Regarding claim 13, the references combined disclose “a computer program comprising computer executable instructions which when executed by a processor of an electronic device having the processor” (smart card device Gifford [Fig.1]), “a memory and an operating system controlling operation of software applications on the processor using arbitrary memory locations, wherein the computer executable instruction causes the processor to perform the method of claim 7” (smart card device Gifford [Fig.1]),
Regarding claim 14 in view of claim 1,  the references combined disclose “an electronic device having a processor, a memory and an operating system” (smart card device Gifford[Fig.1]) “comprising a verification software application according to claim 1, at least one other software application enabled to call the verification software application to securely determine authenticity of a user of the electronic device” (i.e. smart card device containing verification application software [identity provider software information 2 contained inside of Token issuer 4]  to interact with other applications [Authentication password biometric module 5, Personal information store module 8, Trust strength module7 Fig.1/items 4,8,7]), “and a verification data input arranged to provide verification data to the verification software application, wherein the operating system is arranged to control operation of the verification software application and the other software applications on the processor using arbitrary memory locations.” i.e. smart card device containing verification applications subject to interact with other applications [Fig.1/item 2]),
Regarding claim 15 in view of claim 14, the references combined disclose “wherein the verification data input comprises a biometric reader arranged to provide biometric samples as verification data” (the device being used in combination with a reader arranged to derive the user identity Gifford[Col.2/lines 14-16]) ; “wherein to receive verification data comprises to receive a biometric sample” (biometric sample and scan function Gifford[Fig.1/item 5]), “the verification reference is a biometric reference and the match between the verification data and the verification reference is performed by a biometric matching mechanism of the verification software application” (authentication module comprising biometric sample and scan function Gifford[Fig.1/item 5]); “and wherein the biometric matching mechanism is arranged to match the biometric sample to the biometric reference.” (biometric sample and scan function Gifford [Fig.1/item 5])
4.	Claims 3-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 7,627,895 B2 to Gifford et al (hereafter referenced as Gifford), in view of WO 2000/054126 A1 to BALACHEFF et al (hereafter referenced as Balacheff), in further view of Patent No.: US 7,715,593 B1 to Adams et al (hereafter referenced as Adam).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the call from the one of the other software applications includes an indicator on a degree of required certainty in the match” (measurable biometric characteristic of the user Gifford [Col.3/lines 23-28]).
Neither Gifford nor Balacheff explicitly disclose “and wherein the match between the verification data and the verification reference is considered present if an estimated false acceptance rate by a matching mechanism of the verification software application is less than the degree of required certainty in the match.” 
However, Adams in an analogous art discloses “and wherein the match between the verification data and the verification reference is considered present if an estimated false acceptance rate by a matching mechanism of the verification software application is less than the degree of required certainty in the match.”  (biometric enrollment process in which a software algorithm is used to match the results of verification data and that it has a “single touch “false acceptance rate of 0.001% and false rejection rate of 0.08% [Col.9/line 62- Col.10 line 3] ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Adam for a match between the verification data and the verification reference is considered present if an estimated false acceptance rate by a matching mechanism is less than a degree of required certainty as illustrated in Adam [Col.9/line 62 - Col.10/line 3] which further teaches an estimated false acceptance rate, and  a false rejection rate, required for matching
The teachings of Adam when implemented with Guilford in view of Balacheff will allow one of ordinary skill in the art to allow for a false acceptance rate within the biometrics portion of the combination in order to provide additional security.
Regarding claim 4 in view of claim 3, the references combined disclose “wherein the trust token includes or is accompanied by an authenticity indicator”(token accompanied with identity provider information  via smart card Gifford[Col.2/lines 59-64]) “and wherein the authenticity indicator is based on the estimated false acceptance rate by the matching mechanism”(authenticity software algorithm is used to match the results of verification data and that it has a “single touch” false acceptance rate of 0.001% and false rejection rate of 0.08% Adams[Col.9/line 62- Col.10 line 3])
Regarding claim 5 in view of claim 1, neither Gifford nor Balacheff explicitly disclose “further arranged to provide an indicator on broken or no trust if a degree of required certainty in the authentication for the match between the received verification data and the verification reference is reset to a lower certainty level than before the reset; the calling software application is not properly paired with the verification software application; or a combination thereof” 
However, Adams in an analogous art discloses “further arranged to provide an indicator on broken or no trust if a degree of required certainty in the authentication for the match between the received verification data and the verification reference is reset to a lower certainty level than before the reset” (no trust if authenticity software indicator  matching  results of verification data are lower than false acceptance rate of  0.001% and false rejection rate of 0.08% Adams[Col.9/line 62- Col.10 line 3]); the calling software application is not properly paired with the verification software application; or a combination thereof” (no trust if authenticity software indicator  matching  results of verification data are lower than false acceptance rate of  0.001% and false rejection rate of 0.08% Adams[Col.9/line 62- Col.10 line 3])”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Adam for a match between the verification data and the verification reference is considered present if an estimated false acceptance rate by a matching mechanism is less than a degree of required certainty as illustrated in Adam [Col.9/line 62 - Col.10/line 3] which further teaches an estimated false acceptance rate, and  a false rejection rate, required for matching
The teachings of Adam when implemented with Guilford in view of Oberg will allow one of ordinary skill in the art to allow for a false acceptance rate within the biometrics portion of the combination in order to provide additional security.
Regarding claim 8 in view of claim 7, neither Gifford nor Balacheff explicitly disclose “further comprising providing an indicator on broken or no trust if the degree of required certainty in the authentication for the match between the received verification data and the verification reference is reset to a lower certainty level than before the reset; the calling software application is not properly paired with the verification software application; or a combination thereof.”
However, Adam in an analogous art discloses “further comprising providing an indicator on broken or no trust if the degree of required certainty in the authentication for the match between the received verification data and the verification reference is reset to a lower certainty level than before the reset” (no trust if authenticity software indicator  matching  results of verification data are lower than false acceptance rate of  0.001% and false rejection rate of 0.08% Adams[Col.9/line 62- Col.10 line 3]) ; “the calling software application is not properly paired with the verification software application; or a combination thereof” (no trust if authenticity software indicator  matching  results of verification data are lower than false acceptance rate of  0.001% and false rejection rate of 0.08% Adams[Col.9/line 62- Col.10 line 3]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Adam’s false acceptance rate to provide a match between the verification.  The teachings of Adam when implemented with Gifford in view of Oberg will allow one of ordinary skill in the art to allow for a false acceptance rate within the biometrics portion in order to provide additional security.
Regarding claim 10 in view of claim 7, the references combined disclose “wherein the call from the one of the other software applications includes an indicator on a degree of required certainty in the matching” (measurable biometric characteristic of the user Gifford [Col.3/lines 23-28]).
Neither Gifford nor Balacheff explicitly disclose “and wherein the match between the verification data and the verification reference is considered present if an estimated false acceptance rate by the matching is less than the degree of required certainty.”
However, Adams in an analogous art discloses “and wherein the match between the verification data and the verification reference is considered present if an estimated false acceptance rate by the matching is less than the degree of required certainty” (match if authenticity software indicator matching results of verification data are higher than false acceptance rate of 0.001% and false rejection rate of 0.08% Adams [Col.9/line 62- Col.10 line 3]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rely on the teachings of Adam’s false acceptance rate to provide a match between the verification.  The teachings of Adam when implemented with Gifford in view of Oberg will allow one of ordinary skill in the art to allow for a false acceptance rate within the biometrics portion in order to provide additional security.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D ANDERSON/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433